                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


 ANDREW McKEVITZ,                               )
                                                )
                         Plaintiff,             )
                                                )
 v.                                             )   Civil Action No. 3:18-cv-0132-PLR-HBG
                                                )
 SILVER CITY RESOURCES, INC.,                   )
                                                )
                         Defendant.             )



                                      MOTION TO WITHDRAW



           COMES NOW James H. Snyder, Jr., attorney of record for Defendant, Silver City

 Resources, Inc., pursuant to the Federal Rules of Civil Procedure, Rule 74, and the Local Rules

 of the United States District Court for the Eastern District of Tennessee Rule 83.4 and

 respectfully moves this Honorable Court for an Order relieving said counsel from further

 professional obligations related to Defendant Silver City Resources, Inc., with respect to the

 above-styled cause. As grounds supporting said Motion, counsel for Defendant stands ready to

 show as follows:

           1.     Silver City Resources, Inc., whose principal place of business is located at 2950

 S. Rancho Drive, Suite 204, Las Vegas, Nevada 89102, phone number (702) 876-4209, through

 its Registered Agent, President, Secretary, Treasurer, and Director Terri L. Monteith (previously

 Terri L. Brittain), hired undersigned counsel, James Snyder, Jr., to represent its interests in this

 action.




Case 3:18-cv-00132-PLR-HBG Document 17 Filed 02/20/20 Page 1 of 3 PageID #: 87
         2.     As counsel for Defendant, I have promptly and professionally represented the

 Defendant including notifying the Defendant of the deadlines set out in this Court’s scheduling

 order through its Agent and Officer Terri L. Monteith.

         3.     Undersigned counsel has attempted to communicate with the Defendant

 corporation through Terri L. Monteith, the only known agent and officer on numerous occasions

 regarding this case, in order to effectively litigate same but she has failed to communicate with

 counsel in a manner which allows counsel to continue to represent the defendant.

         4.     Defendant has failed to cooperate in counsel’s representation.

         5.     Defendant has failed to honor its contractual obligations.

         6.     Extraordinary circumstances exist requiring counsel’s withdrawal due to the

 Supreme Court of Tennessee’s Rules of Professional Conduct, Rule 8 §1.16 (b), which states,

 “(4) the client insists upon taking action that the lawyer considers imprudent; (5) the client fails

 substantially to fulfill an obligation to the lawyer regarding the lawyer’s services and has been

 given reasonable warning that the lawyer will withdraw unless the obligation is fulfilled.”

         7.     In compliance with the Tennessee Rules of Professional Conduct, counsel’s

 “withdrawal can be accomplished without material adverse effect on the interests of the client.”

 Tenn. Sup. Ct. R., RPC 8 §1.16 (b)(1). The trial in this case is currently not scheduled to

 commence until September 15, 2020, however the Defendant has not responded to discovery

 properly served upon it and it is anticipated that compliance with discovery is necessary prior to

 the trial;

          8.    Despite notice that counsel has given the Defendant of his intention to withdraw

 from further representation, the Defendant has failed to obtain substitute counsel to represent its

 interests.



                                                   2

Case 3:18-cv-00132-PLR-HBG Document 17 Filed 02/20/20 Page 2 of 3 PageID #: 88
        WHEREFORE, for the foregoing reasons, James H. Snyder, Jr., requests to be withdrawn

 as attorney of record for Defendant Silver City Resources, Inc., in this case.

        Respectfully submitted this the 5th day of February 2020.


                                                              s/James H. Snyder, Jr.
                                                              James H. Snyder, Jr. BPR# 013422
                                                              Attorney for Defendant
                                                              345 South Hall Road
                                                              Alcoa, Tennessee 37701
                                                              (865) 981-4966


                                   CERTIFICATE OF SERVICE

         In compliance with local rule 83.4 of the U.S. District Court for the State of Tennessee
 (Eastern Division), I hereby certify that the Defendant was provided a copy by U.S. mail and
 email on the 5th day of February 2020, and that I intend to electronically file the foregoing
 Motion to Withdraw and proposed Order with the Clerk of the Court for the Eastern District of
 Tennessee by use of the CM/ECF system on 20th day of February, 2020, and to provide on said
 date a service copy of same to counsel for the Plaintiff set out below.

 Stephen H. Byrd, BPR #030014
 BunkyBd@gmail.com
 Attorney for Plaintiff
 9051 Executive Park Drive, Suite 200
 Knoxville, TN 37923


                                                       s/James H. Snyder, Jr.
                                                       James H. Snyder, Jr.




                                                  3

Case 3:18-cv-00132-PLR-HBG Document 17 Filed 02/20/20 Page 3 of 3 PageID #: 89
